DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/6/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11273976 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 5, 6, and 19, it is unclear which claims 5, 6, and 19 are meant to depend from since they are currently depending from canceled claims.  For the purpose of examining there are being considered depending from claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-3, 5, 6, 8-17 and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitener (U.S. Pub. No. 20150284924) in view of Rosenkrantz (U.S. Pub. No. 20140231431).
Regarding Claim 1, Whitener discloses a system, comprising: a tank comprising a lower wall and four side walls extending vertically from the lower wall and defining an interior space (paragraph 5); a lid disposed within the interior space (paragraph 1), the lid comprising: a first coated substrate (paragraph 5), comprising: a first substrate having a first thickness (paragraph 14); a first elastomer coating disposed on the first substrate (paragraph 16); and a first planar portion (paragraph 22); a second coated substrate (paragraph 5) in direct contact with the first coated substrate and positioned adjacent to the first coated substrate (paragraph 5), the second coated substrate comprising: a second substrate having a second thickness (paragraph 14); a second elastomer coating disposed on the second substrate (paragraph 16); and a second planar portion (paragraph 22); wherein the first and second planar portions are coplanar when the second substrate is positioned adjacent to the first coated substrate and perpendicular to each of the respective first and second thicknesses of the first and second substrates (paragraph 22); and a seam formed between the first and second coated substrates (paragraph 22 and 23).  Whitener does not disclose a first and second substrate consisting of polyurethane.  However, Rosenkrantz teaches polyurethane (paragraph 8).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whitener to include polyurethane, as taught by Rosenkrantz, in order to provide an energy efficient material. 
Regarding Claim 2, Whitener discloses each of the first coated substrate and the second coated substrate independently has a width of about 1 m to about 2 m and a length of about 3 m to about 10 m (paragraph 20).
Regarding Claim 3, Whitener discloses the first thickness and the second thickness are independently about 0.5 inch to about 12 inches (paragraph 14).
Regarding Claim 5, Whitener discloses the foam material of each of the first coated substrate and the second coated substrate independently has a density of about 1 lb/ft3 to about 5 lb/ft3 (paragraph 13).
Regarding Claim 6, Whitener discloses the density is about 1.5 lb/ft3 to about 2.5 lb/ft3 (paragraph 13).
Regarding Claim 8, Whitener discloses a strap connected to the first coated substrate at a first end of the strap and connected to the second coated substrate at a second end of the strap (paragraph 23).
Regarding Claim 9, Whitener discloses the strap is disposed substantially perpendicular relative to the seam (paragraph 23).
Regarding Claim 10, Whitener discloses the strap is disposed substantially diagonally offset relative to the seam (paragraph 23).
Regarding Claim 11, Whitener discloses the strap is fixably disposed between: the first elastomeric coating and the first substrate, and the second elastomeric coating and the second substrate (paragraph 23).
Regarding Claim 12, Whitener discloses the lid has a width of about 1 m to about 30 m and a length of about 1 m to about 30 m (paragraph 20 and 21). 
Regarding Claim 13, Whitener discloses the lid contacts at least two of the four side walls within the interior space of the tank (paragraph 1).
Regarding Claim 14, Whitener discloses the lid contacts the four side walls within the interior space of the tank (paragraph 1).
Regarding Claim 15, Whitener discloses the first coated substrate is encapsulated by the first elastomer and the second coated substrate is encapsulated by the second elastomer (paragraph 16).
Regarding Claim 16, Whitener discloses each of the first coated substrate and the second coated substrate is shaped to interlock with each other to form the seam (paragraph 22).
Regarding Claim 17, Whitener discloses the first coated substrate has a first edge and the second coated substrate has a second edge, wherein the second edge interfits within the first edge to form the seam (paragraph 22).
Regarding Claim 19, Whitener discloses each of the first elastomer and the second elastomer comprises a polyurea (paragraph 6).
Regarding Claim 20, Whitener discloses each of the first elastomer coating and the second elastomer coating independently has a thickness of at least about 50 mils (paragraph 11).
Regarding Claim 21, Whitener discloses the first elastomer is in direct contact with the second elastomer (paragraph 16).
Regarding Claim 22, Whitener discloses the second coated substrate is in direct contact with the first coated substrate via direct contact of the first elastomer with the second elastomer (paragraph 5 and 16).
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 6, 8-17 and 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.J.V/Examiner, Art Unit 3733              

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733